DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5-7 recite “the two control valves”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2019-100411A (Tomura) (provided by Applicant) (translation follows Office Action) in view of JP 2009-132222A (Terui) (provided by Applicant) and WO 2008097183A1 (Ishii) (provided by Applicant).
Regarding claim 1, Tomura discloses a saddle riding vehicle (See Fig 1) including a swing arm 12 that supports a wheel, a pivot shaft 26 that supports the swing arm on a vehicle body in a swingable manner, and a suspension 27 that is arranged between the vehicle body and the swing arm (See Figs 1 and 2 and translation at Para [0021]), the swing arm including a pair of left and right arm sections 12a, 12b and a cross section 12c that interconnects the left and right arm sections in a left-right direction, a space through which the suspension vertically passes being provided between the pivot shaft and the cross section (See translation at Para [0007]), the suspension 27 including a part that overlaps with the swing arm in side view of a vehicle. and a control valve section 72 being provided at an upper portion of the suspension.  Tomura does not disclose that the control valve section is electronically controlled.  However, Terui discloses a control valve section of a suspension controlled electronically 27, 28 (See Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the control valves are controlled electronically to provide reliability of the actuation of the control valves.  Further, Tomura does not disclose that the control valves are disposed on a lateral side.  However, Ishii discloses that the orientation of control valves can be oriented in various directions.  (See Ishii at Figs 1, 3a, 4a and 5a for the different orientations).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the control valve such that it can be packaged on the motorcycle in the available space.  It is also obvious to design the configuration of the vehicle and orientation of the package components on a vehicle so that the components can be fitted within the limited space and still function correctly.
Regarding claim 2, Tomura discloses that the control valves 70 are cylindrical and located on a front side of the suspension (See Fig 1 and Para [0038]).
Regarding claim 3, the combination of Tomura, Terui, and Ishii disclose that the control valves are aligned on front and rear sides in side view of the vehicle, (the valves shown in Ishii used on the vehicle of Tomura.), and the control valve on the front side is located below the control valve on the rear side.  (Note that when the valves of Ishii placed on the suspension of Tomura. Since the suspension 27 of Tomura is at an angle, the orientation of the valves shown in one of Figs 3a, 4a would naturally have the front valve lower that the rear valve.)
Regarding claim 4, the combination of Tomura, Terui and Ishii disclose that the suspension includes a pressure tank (pressurization reservoir 8 in Ishii) that is substantially cylindrical and disposed on a rear side of the upper portion of the suspension and a center line of the pressure tank is provided so as to be directed rearwardly upward in side view of the vehicle.  (See Fig 1 of Ishii).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to orientate a pressure tank on the valves and suspension of Tomura as orientated in Ishii in order to package the suspension and its associated components within the motorcycle.
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        

DESCRIPTION JP2019100411A
10 Suspension load regulator
[0001]
14 The present invention relates to a suspension load adjusting device.
[0002]
18 Conventionally, there is known a suspension load adjusting device including a cylinder and a
piston provided in the cylinder, and adjusting the load of the suspension by the hydraulic
pressure generated by the piston (see, for example, Patent Document 1).
21 By adjusting the load of the suspension, it is possible to change the vehicle height of the
vehicle on which the suspension is mounted.
[0003]
26 Japanese Unexamined Patent Publication No. 2015-751131
[0004]
30 By the way, in the above-mentioned conventional suspension load adjusting device, it is
conceivable that the piston is driven by an actuator.
32 In this case, it is desired to compactly provide the suspension load adjusting device including
the actuator.
34 The present invention has been made in view of the above circumstances, and an object of the
present invention is to provide a compact suspension load adjusting device.
31-05-2022 1
[0005]
39 The present invention includes a cylinder (70) and a piston (71) provided in the cylinder (70)
and partitioning the hydraulic chamber (75) in the cylinder (70), wherein the piston (71) is
provided. In the suspension load adjusting device that adjusts the load of the suspension
(27,227) by the generated hydraulic pressure, the piston (71) is driven to compress the
hydraulic chamber (75), and the load of the suspension (27,227) is applied. The actuator (72)
is provided with an actuator (72) for urging the piston (71) in a direction of compressing the
hydraulic chamber (75), and an urging mechanism (63,263,363) for urging the piston (71).
[0006]
49 Further, in the above invention, the urging mechanism (63,263,363) has the piston (71) on the
opposite side of the hydraulic chamber (75) with the piston (71) sandwiched in the cylinder
(70). A pressing means (83,283,383) for pressing the cylinder may be provided.
52 Further, in the above invention, the pressing means may be a compressed gas (83).
53 Further, in the above invention, the compressed gas (83) may be supplied from a supply from
a chamber (81) provided separately from the cylinder (70).
[0007]
58 Further, in the above invention, the actuator is an electric motor (72), and the motor rotation
shaft (72b) of the electric motor (72), the cylinder shaft (70a) of the cylinder (70), and the
chamber (81). ) May be provided in parallel with the longitudinal axis (81a).
61 Further, in the above invention, the chamber (81) may be arranged between the electric motor
(72) and the cylinder (70). Further, in the above invention, the suspension (27, 227) is
mounted on a saddle-riding vehicle provided with an engine (10), and the engine (10) is
obtained from the crankcase (30) and the crankcase (30). A cylinder portion (31) extending
upward is provided, and the chamber (81) is arranged above the crankcase (30) between the
cylinder portion (31) and the suspension (27,227). Is also good.
[0008]
70 Further, in the above invention, the suspension (227) includes an accumulator (290) on the
hydraulic oil circuit of the suspension (227), and the accumulator (290) is a gas (293) filled
therein. The pressing means (283) may be the gas (293) supplied from the pressurizing body
(292) connected to the cylinder.
74 Further, in the above invention, the pressing means (383) may be a mechanical spring (383).
[0009]
78 According to the suspension load adjusting device according to the present invention, the
suspension is provided with a cylinder and a piston provided in the cylinder and partitioning
31-05-2022 2
the hydraulic chamber in the cylinder, and the load of the suspension is adjusted by the
hydraulic pressure generated by the piston.
82 The suspension load adjusting device includes an actuator that drives the piston to compress
the hydraulic chamber to increase the load of the suspension, and an urging mechanism that
urges the piston in the direction of compressing the hydraulic chamber. According to this
configuration, when the actuator drives the piston to compress the hydraulic chamber and
increase the load of the suspension, the urging mechanism urges the piston in the direction of
compressing the hydraulic chamber to assist the actuator. , The actuator can be miniaturized.
Therefore, a compact suspension load adjusting device can be provided. Further, when the
actuator is driven to reduce the load of the suspension, the urging mechanism can prevent the
overshoot of the movement of the piston.
[0010]
94 Further, in the above invention, the urging mechanism may be provided with a pressing means
for pressing the piston on the opposite side of the hydraulic chamber with the piston
sandwiched in the cylinder.
97 According to this configuration, since the pressing means sandwiches the piston in the
cylinder and presses the piston from the opposite side of the hydraulic chamber, the actuator
can be assisted by a simple structure in which the pressing means is provided in the cylinder.
Further, in the above invention, the pressing means may be a compressed gas. According to
this configuration, the actuator can be assisted by a simple structure in which the compressed
gas is provided in the cylinder.
[0011]
106 Further, in the above invention, the compressed gas may be supplied from a chamber
provided separately from the cylinder.
108 According to this configuration, the cylinder can be miniaturized. Further, in the above
invention, the actuator is an electric motor, and the motor rotation shaft of the electric
motor, the cylinder shaft of the cylinder, and the longitudinal shaft of the chamber may be
provided in parallel. According to this configuration, the chamber can be provided compactly.
[0012]
115 Further, in the above invention, the chamber may be arranged between the electric motor and
the cylinder.
117 According to this configuration, the chamber can be compactly provided by utilizing the space
between the electric motor and the cylinder. Further, in the above invention, the suspension
is mounted on a saddle-riding vehicle equipped with an engine, the engine includes a
crankcase and a cylinder portion extending upward from the crankcase, and the chamber is
above the crankcase and has a cylinder portion. It may be placed between the suspension
and the suspension. According to this configuration, the chamber can be compactly provided
in the space between the cylinder portion and the suspension above the crankcase.
[0013]
127 Further, in the above invention, the suspension is provided with an accumulator on the circuit
of the hydraulic oil of the suspension, the accumulator is provided with a pressurizing body
expanded by the gas filled therein, and the pressing means is connected to the cylinder. It
may be a gas supplied from the pressurizing body.
131 According to this configuration, since the piston is pressed by using the gas of the
pressurizing body of the accumulator, the actuator can be assisted with a simple structure.
Further, in the above invention, the pressing means may be a mechanical spring. According
to this configuration, the actuator can be assisted by a simple structure in which a
mechanical spring is provided on the opposite side of the hydraulic chamber with the piston
sandwiched in the cylinder.
[0014]
140 It is a left side view of the motorcycle which concerns on 1st Embodiment of this invention.
141 It is sectional drawing of the peripheral part of an engine and a suspension. It is a schematic
diagram which shows the structure of a load adjusting apparatus. It is a figure which shows
the state which the initial load of a suspension is increased from the state of FIG. It is a
perspective view of the load adjustment device. It is an enlarged view of the part of a male
thread part and a part of a female thread part. It is a schematic diagram which shows the
structure of the load adjustment apparatus of 2nd Embodiment. It is a schematic diagram
which shows the structure of the hydraulic pressure generation unit of 3rd Embodiment.
[0015]
151 Hereinafter, embodiments of the present invention will be described with reference to the
drawings.
153 In the explanation, the description of the directions such as front / rear / left / right and up /
down is the same as the direction with respect to the vehicle body unless otherwise specified.
Further, the reference numeral FR shown in each figure indicates the front of the vehicle
body, the reference numeral UP indicates the upper portion of the vehicle body, and the
reference numeral LH indicates the left side of the vehicle body.
[0016]
161 [First Embodiment] FIG. 1 is a left side view of a motorcycle according to the first embodiment
of the present invention.
163 In addition, in FIG. 1, only the one on the left side is shown as the pair provided on the left
31-05-2022 4
and right, and the one on the right side is not shown including the reference numeral. In the
motorcycle 1, the engine 10 as a power unit is supported by the vehicle body frame F, and
the steering system 11 that supports the front wheels 2 in a steerable manner is steerably
supported by the front end of the vehicle body frame F, and the swing arm that supports the
rear wheels 3. Reference numeral 12 is a vehicle provided on the rear side of the vehicle
body frame F. The motorcycle 1 is a saddle-riding vehicle in which a seat 13 on which the
driver sits straddles is provided on the upper part of the rear part of the vehicle body.
[0017]
174 The vehicle body frame F includes a front frame 14 and a box-shaped rear frame 15
connected to the rear portion of the front frame 14.
176 The front frame 14 includes a head pipe 16, a pair of left and right main frames 17, 17, a pair
of left and right pivot frames 18, 18, a down frame 19, a pair of left and right lower frames
20, 20, and an upper cross member 21. , The lower cross member 22 is provided.
[0018]
182 Specifically, the head pipe 16 of the front frame 14 is provided at the front end of the front
frame 14 and is located at the center of the vehicle width.
184 The main frames 17 and 17 extend rearward from the head pipe 16 downward. The pivot
frames 18, 18 extend downward from the rear ends of the main frames 17, 17. The down
frame 19 extends downward from a position below the main frames 17 and 17 in the head
pipe 16. The lower frames 20 and 20 branch left and right from the lower end portion of the
down frame 19 and extend rearward, respectively, and are connected to the lower end
portions of the pivot frames 18 and 18.
[0019]
193 The upper cross member 21 connects the upper ends of the left and right pivot frames 18
and 18 in the vehicle width direction (left-right direction).
195 The lower cross member 22 connects the lower ends of the left and right pivot frames 18 and
18 in the vehicle width direction. The rear frame 15 is connected to the main frames 17, 17
and the pivot frames 18, 18.
[0020]
201 The steering system 11 includes a pair of left and right front forks 24, 24 that are freely
steerable via a steering shaft (not shown) pivotally supported by the head pipe 16, and a
handle 25 attached to the upper ends of the front forks 24, 24. And prepare.
204 The front wheel 2 is pivotally supported at the lower ends of the front forks 24 and 24.
31-05-2022 5
[0021]
208 The swing arm 12 is pivotally supported by a pivot shaft 26 that connects the left and right
pivot frames 18 and 18 in the vehicle width direction, and swings up and down about the
pivot shaft 26.
211 The rear wheel 3 is pivotally supported by an axle 3a inserted through the rear end of the
swing arm 12. A suspension 27 that attenuates the swing of the swing arm 12 is hung
between the swing arm 12 and the vehicle body frame F.
[0022]
217 The engine 10 is arranged inside a front frame 14 formed in a frame shape when viewed
from the side of the vehicle, and is supported by the front frame 14.
219 The engine 10 includes a crankcase 30 that supports a crankshaft extending in the vehicle
width direction, and a cylinder portion 31 extending upward from the front portion of the
crankcase 30. The cylinder portion 31 includes a cylinder block 31a for accommodating a
piston, a cylinder head 31b coupled to the upper surface of the cylinder block 31a, and a
head cover 31c.
[0023]
227 A transmission (not shown) is built in the rear portion 30a of the crankcase 30.
228 The output of the engine 10 is transmitted to the rear wheels 3 by a chain 32 wound between
the output shaft 30b of the transmission of the engine 10 and the rear wheels 3. The exhaust
pipe 33 of the engine 10 extends rearward from the exhaust port on the front surface of the
cylinder head 31b. The rear end of the exhaust pipe 33 is connected to the muffler 34
located on the right side of the rear wheel 3.
[0024]
236 The intake device of the engine 10 includes an air cleaner box 36 that takes in outside air,
and a throttle body 37 that is connected to an intake port on the rear surface of the cylinder
head 31b.
239 The air cleaner box 36 is arranged between the seat 13 and the rear ends of the main frames
17, 17. The radiator 38 through which the cooling water of the engine 10 circulates is
provided in front of the cylinder portion 31.
[0025]
245 The seat 13 is supported from below by the rear frame 15.
246 The motorcycle 1 includes a front fuel tank 39 and a rear fuel tank 40. The front fuel tank 39
is arranged between the head pipe 16 and the seat 13, and the rear fuel tank 40 is arranged
inside the rear frame 15. Steps 41 and 41 on which the driver puts his foot are provided on
the lower ends of the pivot frames 18 and 18 in pairs on the left and right. Further, the
motorcycle 1 includes a front fender 43 that covers the front wheels 2 from above, a rear
fender 44 that covers the rear wheels 3 from above, and a side stand 45.
[0026]
255 FIG. 2 is a cross-sectional view of the peripheral portion of the engine 10 and the suspension
27.
257 As shown in FIGS. 1 and 2, the swing arm 12 is located between the pair of arm portions 12a
and 12b arranged on the left and right sides of the rear wheel 3 and the pivot shaft 26 and
the rear wheel 3. A cross member 12c for connecting the arm portions 12a and 12b to the
left and right is provided. The pivot shaft 26 is inserted through the front end portions of the
arm portions 12a and 12b. Further, the pivot shaft 26 supports the rear end portion of the
crankcase 30.
[0027]
266 The swing arm 12 is connected to the lower ends of the pivot frames 18 and 18 via a link
mechanism 47 extending forward from the lower surface of the cross member 12c.
268 The suspension 27 extends vertically through between the left and right arm portions 12a
and 12b, and between the rear end of the rear portion 30a of the crankcase 30 and the cross
member 12c. The lower end of the suspension 27 is connected to the swing arm 12 via the
link mechanism 47. The upper end of the suspension 27 is connected to the suspension stay
21a extending rearward from the upper cross member 21.
[0028]
276 With reference to FIG. 2, the suspension 27 is formed in a cylindrical shape, is compressed in
the axial direction as the swing arm 12 swings up and down, and strokes in the axial
direction to absorb an impact from the road surface.
[0029]
282 The suspension 27 is a tubular suspension cylinder 50 filled with hydraulic oil for damping, a
piston member 51 that strokes with respect to the suspension cylinder 50, and a coil spring
52 that is compressed between the suspension cylinder 50 and the piston member 51. And.
285 The suspension cylinder 50 and the piston member 51 are inserted into the inner
circumference of the coil of the coil spring 52.
287 That is, the coil spring 52 is wound around the suspension cylinder 50 and the piston
member 51.
31-05-2022 7
[0030]
292 The suspension cylinder 50 is provided with a cylinder side receiving member 53 that
receives one end (upper end) of the coil spring 52 on the outer periphery of the upper
portion.
295 Further, the suspension cylinder 50 includes a vehicle body side connecting portion 54
connected to the suspension stay 21a at the upper end.
[0031]
300 The piston member 51 includes a piston valve 55 that slides inside the suspension cylinder
50, a piston rod 56 that supports the piston valve 55 at one end, and a piston side receiving
member 57 that receives the other end (lower end) of the coil spring 52. , A wheel-side
connecting portion 58 connected to the link mechanism 47.
304 The wheel-side connecting portion 58 is provided at the other end (lower end) of the piston
rod 56. The piston side receiving member 57 is formed in a disk shape extending radially
outward from the lower portion of the piston rod 56. The coil spring 52 is provided in a
compressed state between the cylinder side receiving member 53 and the piston side
receiving member 57, and urges the piston member 51 in the extension direction of the
suspension 27.
[0032]
313 As shown in FIG. 2, the motorcycle 1 includes a load adjusting device 60 that adjusts the
initial load of the suspension 27.
315 The load adjusting device 60 is mounted on the suspension 27.
[0033]
319 FIG. 3 is a schematic view showing the structure of the load adjusting device 60.
320 The load adjusting device 60 includes a jack member 61 that presses the cylinder side
receiving member 53 by hydraulic pressure, a hydraulic pressure generating unit 62 that
generates hydraulic pressure to be supplied to the jack member 61, and an urging
mechanism 63 connected to the hydraulic pressure generating unit 62. An oil passage 64 for
connecting the hydraulic pressure generating unit 62 to the jack member 61 and a
connecting passage 65 for connecting the urging mechanism 63 to the hydraulic pressure
generating unit 62 are provided. Here, the jack member 61 presses the cylinder side
receiving member 53 by hydraulic pressure, but this hydraulic pressure means hydraulic
pressure, and the medium of hydraulic pressure is not limited to oil.
[0034]
31-05-2022 8
332 The cylinder side receiving member 53 of the suspension 27 is fitted to the outer peripheral
portion 50a of the suspension cylinder 50 and is provided so as to be movable in the axial
direction of the suspension cylinder 50 (axial direction of the coil spring 52).
335 The axial direction of the suspension cylinder 50 is the axial direction of the suspension 27.
The cylinder side receiving member 53 includes a tubular portion 53a that slides with
respect to the outer peripheral portion 50a of the suspension cylinder 50, and an annular
spring receiving portion 53b provided at the shaft end of the tubular portion 53a.
[0035]
342 The jack member 61 has an outer cylinder 61a that fits into the outer peripheral portion of
the tubular portion 53a of the cylinder side receiving member 53, and extends radially
inward from the end of the outer cylinder 61a and fits into the outer peripheral portion 50a
of the suspension cylinder 50. A base portion 61b is provided.
346 The jack member 61 is fixed to the suspension cylinder 50 and cannot move in the axial
direction of the suspension cylinder 50. By mounting the jack member 61, an oil chamber 66
partitioned by an outer peripheral portion 50a, a tubular portion 53a, an outer cylinder 61a,
and a base portion 61b is formed around the suspension cylinder 50.
[0036]
353 The hydraulic pressure generation unit 62 includes a cylinder 70 filled with hydraulic oil, a
piston 71 that slides in the cylinder of the cylinder 70, an electric motor 72 (actor, electric
motor) that drives the piston 71, and a cylinder 70. A case 73 that supports the motor 72
and a transmission mechanism 74 that transmits the rotation of the motor 72 to the piston
71 are provided.
[0037]
361 The motor 72 includes a tubular motor case 72a and a motor rotating shaft 72b that projects
from the end surface of the motor case 72a in the axial direction of the motor case 72a.
363 In the motor 72, the motor case 72a is fixed to one side surface 73a of the case 73.
364 Specifically, the motor 72 is fixed to one side surface 73a in a direction in which the motor
rotation shaft 72b is substantially orthogonal to one side surface 73a. The output gear 72c
provided at the shaft end of the motor rotating shaft 72b is housed in the case 73.
[0038]
370 The cylinder 70 is fixed to one side surface 73a of the case 73 in a direction in which the
cylinder shaft 70a is substantially parallel to the axis 72d of the motor rotation shaft 72b.
372 The cylinder shaft 70a is substantially orthogonal to one side surface 73a. That is, the
cylinder 70 and the motor 72 extend axially from one side surface 73a of the case 73 in a
31-05-2022 9
posture substantially parallel to each other. The cylinder 70 is formed in the shape of
cylindrical container with both end faces in the axial direction closed.
[0039]
379 The piston 71 includes a piston body 71a that slides in the cylinder 70 in the axial direction
of the cylinder shaft 70a, and a shaft portion 71b that extends from the center of the piston
body 71a in the axial direction of the piston body 71a.
382 The shaft portion 71b is fixed to the piston main body 71a and cannot rotate relative to the
piston main body 71a.
[0040]
387 The piston 71 divides the inside of the cylinder 70 into a hydraulic chamber 75 and a
pressing means storage chamber 76 located on the opposite side of the hydraulic chamber
75 with the piston main body 71a interposed therebetween.
390 The outer circumference of the piston body 71a and the inner circumference of the cylinder
70 are sealed by a seal member 77 mounted on the outer circumference of the piston body
71a. The hydraulic chamber 75 is located between the piston 71 and the case 73. The
pressing means storage chamber 76 is located on the tip end side of the cylinder 70 when
the case 73 side is the base end of the cylinder 70. The hydraulic chamber 75 and the oil
chamber 66 of the jack member 61 communicate with each other by an oil passage 64. Here,
the oil passage 64 is a hose connecting the hydraulic chamber 75 and the oil chamber 66.
The hydraulic pressure generated in the hydraulic chamber 75 of the cylinder 70 is supplied
from the oil passage 64 to the oil chamber 66 of the jack member 61.
[0041]
402 The shaft portion 71b of the piston 71 passes through the hydraulic chamber 75, penetrates
the end face portion 70b on the case 73 side of the cylinder 70, and extends into the case
73.
405 The piston 71 is connected to the transmission mechanism 74 via the shaft portion 71b. A
male screw portion 71c connected to the transmission mechanism 74 is provided on the
outer periphery of the shaft portion 71b.
[0042]
411 The transmission mechanism 74 is housed in the case 73.
412 The transmission mechanism 74 includes a first gear 78 that meshes with the output gear
72c of the motor 72, and a second gear 79 that meshes with the first gear 78. The second
gear 79 has a tooth portion 79a that meshes with the first gear 78 on the outer peripheral
portion, and a female screw portion 79b that engages with the male screw portion 71c of the
31-05-2022 10
shaft portion 71b of the piston 71 on the inner peripheral portion. The rotation of the motor
72 is decelerated by the transmission mechanism 74 and transmitted to the shaft portion
71b of the piston 71.
[0043]
422 The piston 71 is provided so as to be movable in the axial direction of the cylinder shaft 70a
and non-rotatable with respect to the cylinder shaft 70a.
424 Therefore, when the second gear 79 rotates, the female screw portion 79b rotates with
respect to the non-rotatable male screw portion 71c, and the piston 71 moves in the axial
direction of the cylinder shaft 70a. That is, the rotation of the motor 72 is converted into a
linear motion via the transmission mechanism 74 and transmitted to the piston 71. The shaft
portion 71b and the end face portion 70b are sealed by the sealing member 80.
[0044]
432 The urging mechanism 63 includes a chamber 81 provided separately from the cylinder 70,
and a compressed gas 82 filled in the chamber 81.
434 Here, the compressed gas 82 is, for example, compressed air, but may be nitrogen gas or the
like. The chamber 81 is a cylindrical container in which both ends in the axial direction of
the chamber axis 81a (the axis in the longitudinal direction of the chamber) are closed. At
one end of the chamber 81 in the axial direction, a connection portion 81b to which one end
of the connection passage 65 is connected is provided. An air valve 81c as an injection port
for the compressed gas 82 is provided at the other end of the chamber 81 in the axial
direction.
[0045]
444 The connection passage 65 is a hose that connects the connection portion 81b of the
chamber 81 and the pressing means storage chamber 76 of the cylinder 70.
446 The connecting passage 65 is provided with a throttle 65a for narrowing the flow path of the
compressed gas in the connecting passage 65. The compressed gas 82 of the chamber 81 is
supplied to the pressing means storage chamber 76 through the connecting passage 65.
That is, the pressing means storage chamber 76 is filled with the compressed gas 82. The
compressed gas 82 of the pressing means storage chamber 76 is a pressing means 83 that
presses the piston 71 in the axial direction of the cylinder shaft 70a. The pressing means 83
urges the piston 71 in the compression direction C, which is the direction in which the
hydraulic chamber 75 is compressed.
[0046]
457 Next, the operation of the load adjusting device 60 will be described.
31-05-2022 11
458 With reference to FIG. 3, the load adjusting device 60 changes the hydraulic pressure of the
oil chamber 66 of the jack member 61 by driving the piston 71 by the rotation of the motor
72, and adjusts the initial load applied to the suspension 27. The initial load of the
suspension 27 is the reaction force of the coil spring 52 compressed between the spring
receiving portion 53b and the piston side receiving member 57. The magnitude of the initial
load corresponds to the deflection (compression amount) from the free length of the coil
spring 52. The cylinder side receiving member 53 moves in the axial direction of the
suspension 27 according to the magnitude of the hydraulic pressure of the oil chamber 66 of
the jack member 61, and the compression amount of the coil spring 52 changes, so that the
initial load is changed.
[0047]
471 FIG. 4 is a diagram showing a state in which the initial load of the suspension 27 is increased
from the state of FIG.
473 Here, the rotation of the motor 72 that drives the piston 71 in the compression direction C is
defined as forward rotation, and the rotation of the motor 72 that drives the piston 71 on the
opposite side of the compression direction C is defined as reverse rotation. Further, the
rotation of the motor 72 is controlled by a control unit (not shown) of the motorcycle 1. In
FIG. 4, the piston 71 is driven in the compression direction C by the forward rotation of the
motor 72, and the hydraulic pressure in the oil chamber 66 of the jack member 61 is
increased as compared with the state of FIG. In this state, the cylinder side receiving member
53 moves toward the piston side receiving member 57 against the reaction force of the coil
spring 52, and the amount of compression of the coil spring 52 increases. In the state of FIG.
4, the compression amount of the coil spring 52 is increased by the compression amount L
as compared with the state of FIG. As a result, the reaction force of the coil spring 52
increases, and the initial load of the suspension 27 increases.
[0048]
488 In the first embodiment, the compressed gas 82, which is the pressing means 83, compresses
the piston 71 in the compression direction C against the reaction force of the coil spring 52
when the motor 72 rotates in the forward direction to increase the initial load. Presses to
assist the motor 72.
492 As a result, even when the capacity of the motor 72 is reduced, the initial load can be adjusted
by the motor 72. Therefore, the load adjusting device 60 can be made compact by using the
small motor 72, and the power saving of the load adjusting device 60 can be achieved.
[0049]
498 When the motor 72 rotates in the reverse direction by a predetermined amount from the
state shown in FIG. 4, the hydraulic pressure in the oil chamber 66 decreases, the suspension
31-05-2022 12
27 returns to the state shown in FIG. 3, and the initial load decreases.
501 Specifically, due to the reverse rotation of the motor 72, the piston 71 moves to the opposite
side of the compression direction C, the oil pressure in the oil chamber 66 becomes small,
the coil spring 52 extends to the state shown in FIG. 3, and the cylinder side receiving
member 53 is pressed. Push back. At this time, the pressing means 83 presses the piston 71
so as to resist the movement of the piston 71 to the opposite side in the compression
direction C. As a result, when the initial load is reduced, the overshoot of the movement of
the piston 71 to the opposite side of the compression direction C can be suppressed by the
pressing means 83.
[0050]
512 When the initial load is reduced by the reverse rotation of the motor 72, a part of the
compressed gas 82 of the pressing means storage chamber 76 returns to the chamber 81
through the throttle 65a of the connection passage 65.
515 As a result, the sudden return of the compressed gas 82 to the chamber 81 can be suppressed
by the throttle 65a, and the overshoot of the movement of the piston 71 to the opposite side
of the compression direction C can be suppressed.
[0051]
521 With reference to FIG. 1, the suspension 27 receives a part of the vehicle weight by being
compressed between the vehicle body frame F and the swing arm 12.
523 When the suspension 27 changes from FIG. 3 to the state shown in FIG. 4 by the load
adjusting device 60 and the initial load increases, the amount of the vehicle body sinking due
to the vehicle weight decreases, and the vehicle height of the motorcycle 1 increases. In
addition, when the initial load decreases, the amount of subduction of the vehicle body due
to the vehicle weight increases, and the vehicle height decreases. That is, the load adjusting
device 60 is also a vehicle height adjusting device.
[0052]
532 FIG. 5 is a perspective view of the load adjusting device 60.
533 As shown in FIG. 5, the hydraulic pressure generating unit 62 is provided so that the axis 72d
of the motor rotating shaft 72b, the cylinder shaft 70a, and the chamber axis 81a are
substantially parallel to each other. The chamber 81 is arranged on one side surface 73a side
of the case 73 together with the cylinder 70 and the motor 72, and is provided in the space
between the motor 72 and the cylinder 70 in the axial view.
[0053]
541 With reference to FIGS. 2, 3 and 5, one side surface 73a of the case 73 is one side surface
(left side surface) of the case 73 in the vehicle width direction.
543 That is, the cylinder 70, the motor 72, and the chamber 81 extend in the vehicle width
direction from the side surface of the case 73 in the vehicle width direction. Therefore, the
cylinder 70, the motor 72, and the chamber 81, which are long in the axial direction, can be
compactly arranged in the front-rear direction of the vehicle.
[0054]
550 As shown in FIG. 2, the hydraulic pressure generating unit 62 is arranged inside the left and
right pivot frames 18 and 18.
552 Further, the hydraulic pressure generating unit 62 is located between the cylinder portion 31
of the engine 10 and the suspension 27 in the front-rear direction, and is located between
the upper cross member 21 and the rear portion 30a of the crankcase 30 in the vertical
direction. Therefore, the hydraulic pressure generating unit 62 can be compactly arranged
by utilizing the space between the cylinder portion 31 and the suspension 27 above the rear
portion 30a of the crankcase 30.
[0055]
561 The motor 72 and the cylinder 70 of the hydraulic pressure generating unit 62 are arranged
side by side in the front-rear direction of the vehicle, and the cylinder 70 is located behind
the motor 72.
564 The oil passage 64 extends rearward from the cylinder 70 and is connected to the jack
member 61 at the top of the suspension 27. As a result, the cylinder 70 becomes closer to
the jack member 61, and the cylinder 70 can be connected to the jack member 61 with a
short oil passage 64.
[0056]
571 FIG. 6 is an enlarged view of a male threaded portion 71c and a female threaded portion 79b.
572 The male threaded portion 71c of the piston 71 and the female threaded portion 79b of the
second gear 79 are saw blade threads. The saw blade screw is formed in a saw blade shape
in which a thread is a combination of a square screw portion 85 and a triangular screw
portion 86. The male threaded portion 71c and the female threaded portion 79b are set so
that the square threaded portion 85 receives an axial load of the piston 71 when the motor
72 rotates in the forward direction to drive the piston 71 in the compression direction C. As
a result, the piston 71 can be driven in the compression direction C by the square screw
portion 85 having high screw efficiency, so that even a motor having a small capacity can
drive the piston 71 in the compression direction C. Therefore, a small motor 72 can be used,
and the hydraulic pressure generating unit 62 can be made compact. Further, in the
triangular thread portion 86, the thickness of the thread is increased, so that the strength of
the thread can be ensured.
31-05-2022 14
[0057]
587 As described above, according to the first embodiment to which the present invention is
applied, the load adjusting device 60 of the suspension 27 is provided in the cylinder 70 and
the cylinder 70, and the hydraulic chamber 75 is partitioned in the cylinder 70. The initial
load of the suspension 27 is adjusted by the hydraulic pressure generated by the piston 71.
591 The load adjusting device 60 of the suspension 27 drives the piston 71 to compress the
hydraulic chamber 75, and urges the motor 72 as an actuator to increase the load of the
suspension 27 and the piston 71 in the direction of compressing the hydraulic chamber 75.
It is provided with an urging mechanism 63. According to this configuration, when the motor
72 drives the piston 71 to compress the hydraulic chamber 75 and increase the load of the
suspension 27, the urging mechanism 63 pushes the piston 71 in the compression direction
C for compressing the hydraulic chamber 75. Since the motor 72 is assisted by urging, the
motor 72 can be miniaturized. Therefore, the load adjusting device 60 can be made compact.
Further, when the motor 72 is driven to reduce the load of the suspension 27, the urging
mechanism 63 can prevent the overshoot of the movement of the piston 71. Therefore, the
initial load can be adjusted with high accuracy.
[0058]
605 Further, the urging mechanism 63 includes a pressing means 83 for pressing the piston 71
on the opposite side of the hydraulic chamber 75 with the piston 71 sandwiched in the
cylinder 70.
608 According to this configuration, since the pressing means 83 presses the piston 71 from the
opposite side of the hydraulic chamber 75 across the piston 71, the motor 72 can be assisted
by a simple structure in which the pressing means 83 is provided in the cylinder 70. Further,
the pressing means 83 is a compressed gas 82. According to this configuration, the motor 72
can be assisted by a simple structure in which the compressed gas 82 is provided in the
cylinder 70.
[0059]
617 Further, the compressed gas 82 is supplied from a chamber 81 provided separately from the
cylinder 70.
619 According to this configuration, the cylinder 70 can be miniaturized. Further, the actuator is
an electric motor 72, and the motor rotation shaft 72b of the motor 72, the cylinder shaft
70a of the cylinder 70, and the chamber axis 81a, which is the longitudinal axis of the
chamber 81, are provided in parallel. According to this configuration, the chamber 81 can be
provided compactly.
31-05-2022 15
[0060]
627 Further, the chamber 81 is arranged between the motor 72 and the cylinder 70.
628 According to this configuration, the chamber 81 can be compactly provided by utilizing the
space between the motor 72 and the cylinder 70. Further, the suspension 27 is mounted on
the motorcycle 1 including the engine 10, the engine 10 includes a crankcase 30 and a
cylinder portion 31 extending upward from the crankcase 30, and the chamber 81 is above
the crankcase 30. , Arranged between the cylinder portion 31 and the suspension 27.
According to this configuration, the chamber 81 can be compactly provided in the space
between the cylinder portion 31 and the suspension 27 above the crankcase 30.
[0061]
638 [Second Embodiment] Hereinafter, a second embodiment to which the present invention is
applied will be described with reference to FIG. 7.
640 In the second embodiment, the same parts as those in the first embodiment are designated by
the same reference numerals and the description thereof will be omitted. The second
embodiment is different from the first embodiment in that the pressing means 283 is
supplied from the accumulator 290 of the suspension 227.
[0062]
647 FIG. 7 is a schematic view showing the structure of the load adjusting device 260 according to
the second embodiment.
649 The suspension 227 includes a suspension cylinder 50, a piston member 51, and a coil spring
52. Further, the suspension 227 includes an accumulator 290 on the circuit of the hydraulic
oil 227a. The accumulator 290 includes a tank 291 into which the hydraulic oil 227a of the
suspension cylinder 50 flows in, and a balloon-shaped pressurizing body 292 provided in the
tank 291. The pressurizing body 292 is filled with a gas 293 that expands the pressurizing
body 292. Here, the gas 293 is, for example, nitrogen gas, but may be compressed air or the
like. The pressurizing body 292 is made of stretchable rubber or the like. The pressurizing
body 292 expands and contracts according to the hydraulic pressure of the hydraulic oil in
the tank 291.
[0063]
661 The pressurizing body 292 communicates with the pressing means storage chamber 76 by a
connecting passage 65 connecting the accumulator 290 and the pressing means storage
chamber 76 of the cylinder 70.
664 The gas 293 in the pressurizing body 292 is supplied to the pressing means storage chamber
76 through the connecting passage 265. The gas 293 in the pressing means storage
chamber 76 is a pressing means 283 that presses the piston 71 in the axial direction of the
cylinder shaft 70a. The pressing means 283 urges the piston 71 in the compression direction
31-05-2022 16
C. That is, the accumulator 290 also functions as an urging mechanism 263 that urges the
piston 71 in the compression direction C.
[0064]
673 According to the second embodiment, the suspension 227 includes an accumulator 290 on
the hydraulic oil circuit of the suspension 227, and the accumulator 290 has a pressurizing
body 292 that is expanded by the gas 293 filled therein. The pressing means 283 is supplied
from a pressurizing body 292 connected to the cylinder 70.
677 According to this configuration, since the gas 293 of the pressurizing body 292 of the
accumulator 290 is used to press the piston 71, the motor 72 can be assisted with a simple
structure.
[0065]
683 [Third Embodiment] Hereinafter, a third embodiment to which the present invention is
applied will be described with reference to FIG.
685 In the third embodiment, the same parts as those in the first embodiment are designated by
the same reference numerals and the description thereof will be omitted. The third
embodiment is different from the first embodiment in that the pressing means is a
mechanical spring 383 and the like.
[0066]
692 FIG. 8 is a schematic view showing the structure of the hydraulic pressure generating unit
362 according to the third embodiment.
694 The hydraulic pressure generating unit 362 includes a cylinder 70, a piston 71, a motor 72, a
case 73, and a transmission mechanism 74. A mechanical spring 383 (pressing means) is
housed in the pressing means storage chamber 76 of the cylinder 70. The spring 383 is a
coil spring, but may be a disc spring or the like.
[0067]
701 The spring 383 is arranged in a compressed state between the axial end surface portion 70c
of the cylinder 70 and the piston body 71a of the piston 71, and urges the piston 71 in the
compression direction C.
704 That is, the spring 383 is an urging mechanism 363 that urges the piston 71 in the
compression direction C. According to the third embodiment, the motor 72 can be assisted
by a simple structure in which the piston 71 is sandwiched in the cylinder 70 and the
mechanical spring 383 is provided on the opposite side of the hydraulic chamber 75.
31-05-2022 17
[0068]
711 It should be noted that the first to third embodiments show one aspect to which the present
invention is applied, and the present invention is not limited to the first to third
embodiments.
714 In the first to third embodiments, the suspensions 27 and 227 are rear suspensions provided
on the rear wheel 3 side, but the suspension 27 may be used for the front suspension that
suspends the front wheels 2. In the above embodiment, the motorcycle 1 is taken as an
example as a saddle-riding vehicle, but the present invention is not limited to this, and the
present invention is a three-wheeled vehicle including two front wheels or two rear wheels. It
can be applied to saddle-riding vehicles, saddle-riding vehicles equipped with four or more
wheels, and other vehicles.
[0069]
724 1 Motorcycle (saddle-riding vehicle) 10 Engine 27,227 Suspension 30 Cylinder case 31
Cylinder 60,260 Load adjustment device 63,263,363 Bounce mechanism 70 Cylinder 70a
Cylinder shaft 71 Piston 72 Motor (actor, electric motor) 72b Motor rotation shaft 75
Hydraulic chamber 81 Chamber 81a Chamber axis (axis in the longitudinal direction of the
chamber) 82 Compressed gas 83,283 Pressing means 290 Accumulator 292 Pressurizing
body 293 Gas 383 Spring (pressing means, mechanical spring)